Case 1:19-cv-01849-WJM-NRN Document 55 Filed 09/13/19 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                             FOR DISTRICT OF COLORADO

   CIVIL ACTION NO. 19-CV-01849-WJM-NRN

   JOHN S. WILSON,
        Plaintiff,

   v.

   XIANT TECHNOLOGIES, INC.,
        Defendant.


        RESPONSE TO PLAINTIFF’S MOTION TO RESTRICT SECOND AMENDED
             COMPLAINT AND EXHIBITS THERETO (NO OPPOSITION)


         Defendant Xiant Technologies, Inc., notifies the Court that it does not oppose Plaintiff’s

  Motion to Restrict Second Amended Complaint and Exhibits Thereto (Doc. 52) and requests that

  the Court grant that Motion.

  Dated: September 13, 2019.

                                 Respectfully submitted:
                                 SPENCER FANE LLP

                                 /s/ Scott C. Sandberg
                                 Scott C. Sandberg, #33566
                                 John O’Brien, #15183
                                 Spencer Fane LLP
                                 1700 Lincoln Street, Suite 2000
                                 Denver, Colorado 80203
                                 Phone: (303) 839-3800 / Fax: (303) 839-3838
                                 Email: ssandberg@spencerfane.com; jobrien@spencerfane.com
                                 Attorneys for Xiant Technologies, Inc.
Case 1:19-cv-01849-WJM-NRN Document 55 Filed 09/13/19 USDC Colorado Page 2 of 2




                                 CERTIFICATE OF SERVICE

          I hereby certify that on September 13, 2019, a copy of the foregoing was served via the
  court’s CM/ECF, which will send notice to all counsel of record as follows:

   Murray Ogborn                                         Michael P. Cross
   Ogborn Mihm, LLP                                      Ogborn Mihm, LLP
   1700 Broadway, Suite 1900                             1700 Broadway, Suite 1900
   Denver, Colorado 80290                                Denver, Colorado 80290
   E: Murray.Ogborn@OMTrial.com                          E: Mike.Cross@OMTrial.com


                                             /s/Scott C. Sandberg
                                             Scott C. Sandberg




                                                2
